UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4895


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRANCE JERMAINE HODGE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:08-cr-00059-BR-1)


Submitted:    May 21, 2009                   Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Anne Margaret Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrance Jermaine Hodge pled guilty to possessing with

intent to distribute more than 50 grams of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2006).               The district court

sentenced him as a career offender to 300 months' imprisonment,

in the middle of the advisory guidelines range.                   On appeal,

counsel has filed an Anders * brief, stating that there are no

meritorious issues for appeal but questioning whether Hodge’s

sentence is reasonable.       Hodge was informed of his right to file

a pro se supplemental brief but has not done so.               The Government

has moved to dismiss the appeal, in part, based upon Hodge’s

waiver of appellate rights as to his sentence.                  We grant the

Government’s motion and affirm in part and dismiss in part.

            A   defendant   may   waive   the    right   to   appeal   if   that

waiver is knowing and intelligent.         United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).              Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.            United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).            The question of whether a

defendant validly waived his right to appeal is a question of

     *
         Anders v. California, 386 U.S. 738 (1967).



                                      2
law that we review de novo.                  United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005).

               Our review of the record leads us to conclude that

Hodge knowingly and voluntarily waived the right to appeal his

sentence.        Moreover,      the    sole         sentencing     issue     he   raises    on

appeal falls within the scope of the waiver.                          We therefore grant

the    Government’s      motion       to   dismiss        in   part    and   dismiss     this

portion of the appeal.

               Although the waiver provision in the plea agreement

precludes       our    review    of    the      sentence,       the    waiver     does     not

preclude our review of any errors in Hodge’s conviction that may

be revealed by our review pursuant to Anders.                          Our review of the

transcript of the plea colloquy convinces us that the district

court fully complied with the mandates of Rule 11 in accepting

Hodge’s guilty plea.             See United States v. DeFusco, 949 F.2d

114,    116,    119-20    (4th    Cir.     1991).          Thus,      we   affirm   Hodge's

conviction.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.                We therefore affirm Hodge’s conviction

and dismiss the appeal of his sentence.                            This court requires

that counsel inform his client, in writing, of the right to

petition    the       Supreme   Court      of       the   United   States     for   further

review.        If the client requests that a petition be filed, but

                                                3
counsel believes that such a petition would be frivolous, then

counsel   may    move      in   this   court   for   leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was   served    on   the    client.      We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                          4